Case 4:21-cr-00022-JDK-CAN Document 44 Filed 09/07/21 Page 1 of 1 PageID #: 109




                         IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


 UNITED STATES OF AMERICA                         §
                                                  §
 VS.                                              § CASE NUMBER 4:21CR22
                                                  §
 BRIAN CHRISTOPHER WELCH (1)                      §


        ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S REPORT

        The Court referred this matter to the United States Magistrate Judge Christine A. Nowak

 pursuant to 28 U.S.C. § 636(b) and Local Rules for the United States District Court for the Eastern

 District of Texas to determine competency. Judge Nowak conducted a hearing in the form and

 manner prescribed by 18 U.S.C. § 4247(d) and issued her Report and Recommendation on the

 Defendant’s competency to stand trial. The magistrate judge recommended that the Court find

 Defendant competent to stand trial because he understands the nature and consequences of the

 proceedings against him and is able to assist in his defense. See 18 U.S.C. § 4241.

        The parties have not objected to the magistrate judge’s findings. The Court ORDERS that

 the Report and Recommendation of United States Magistrate Judge Christine A. Nowak is

 ADOPTED.

        It is further ORDERED that in accordance with the Defendant’s competency to stand trial,

 the Court finds the Defendant is competent.

        So ORDERED and SIGNED this 7th            day of September, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE
